DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 8/13/2019.  As directed by the amendment, claims 3-11, 13 and 14 have been amended. Claims 1-15 are pending in the instant application.
	
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: page 17, lines 4 and 28-29 should read “compressor 17”.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
1. Claim 1, line 28 should read “comprises the first liquid”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over any of claims 1-12 of U.S. Patent No. 7,415,980 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite or anticipate all of the instant limitations of claim 15 (where in as far as the patented “suction device” has the same structure as the instantly claimed “inhaler”, they are considered the same thing because there is nothing to structurally differentiate between the two preamble terms, and the instantly claimed particle size setting/detecting/first gas pressure control means are the same as the patented claimed means because the disclosures are identical with regards to these means), with the patented “secondary gas feeding means” anticipating the instantly claimed “gas introduction means in the vessel wall” because the patented “secondary gas feeding means” corresponds to pipe 18 extending through the vessel wall of ‘980 Fig. 1, which is the same as the instant means, see the claim interpretation section below.
Claims 1-6 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 13 of U.S. Patent No. 7,415,980 B2 in view of Ganan-Calvo (US 2005/0000512 A1; hereinafter “Ganan-Calvo”) and Neves et al. (US 2019/0076360 A1; hereinafter “Neves”). Patented claims 12-13 recite or anticipate all of the instant limitations of claims 1 and 8-14 (where in as far as the patented “suction device” has the same structure as the instantly claimed “inhaler”, they are considered the same thing because there is nothing to structurally differentiate between the two preamble terms, and the instantly claimed particle size setting/detecting/first gas pressure control means of claim 1 and means of instant claims 9, 10 and 13 are the same as the patented claimed means because the disclosures are identical with regards to these means), where the instant collecting section corresponds to the patented recovery processing section (because they perform the same function) and the patented “secondary gas feeding means” separately anticipates both the means of instant claim 10 and 14 (because the claims do not depend on each other) because the patented “secondary gas feeding means” corresponds to pipe 18 extending through the vessel wall of ‘980 Fig. 1, which is the same as the instant means, see the claim interpretation section below, except the patented claims are silent regarding the particle generating nozzle being configured for atomizing a first and second liquid for generating a core-shell structure, the nozzle having the structure of instant claims 1-6. However, Ganan-Calvo demonstrates that it was known in the inhaler art before the effective filing date of the claimed invention to produce core-shell structures comprising a first liquid core and second liquid shell (Fig. 2; para [0122]), and Neves demonstrates that a nozzle having specifically the structure of instant claims 1-6 was known in the inhalation .
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 13 of U.S. Patent No. 7,415,980 B2 in view of Ganan-Calvo and Neves as applied to claim 1 above, and further in view of Bono et al. (US 9,566,399 B1; hereinafter “Bono”). The claims of ‘980 do not explicitly recite the nature of the first liquid substance to be sprayed, such that they are silent regarding it comprising a liposome. However, Bono demonstrates that it was well known in the inhalation therapy art before the effective filing date of the claimed invention for an aerosolized inhalation therapy liquid to comprise a liposome (col. 6, lines 20-23). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the first liquid substance of the patented claims to comprise a liposome as taught by Bono, in order to provide the expected result of providing a inhaler for delivering a standard liquid medicament for predictable treatment of a patient therewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The various “control(ling) means” in claims 1, 9, 10, 13 and 15 are understood to correspond to control device 42, which is inferred to be a controller 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 (and thus its dependent claims 2-14) and 15, the claim limitations “particle size setting means” and “particle size detecting means” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Additionally, claim 9 recites “a particle amount setting means” and “a particle amount detecting means”. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. While the control device 42 is described as being control means (e.g. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 7, it is unclear what additional structure(s) is required in order for the inhaler of claim 1 to be capable of spraying a liposome (since the first and second liquid substances of claim 1 are only recited in conjunction with intended use, rather than as positively recited elements of the claim), i.e. in order for claim 7 to be properly further limiting. For purposes of examination, claim 7 will be considered as if it positively recites the first and/or second liquid substance and then further limits said substance to comprise a liposome, but Applicant must either amend the claim to positively recite the first and/or second liquid substance, or make it clear what additional structure(s) is required by claim 7.
Claim 8 recites the limitation "the superfine particle which is not inhaled" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitations "the size of the fine particle passing holes”, “the fine particle sorting plate positioned at the lower side" (no antecedent basis for either underlined “the”), and “the fine particle porting plate positioned at the upper side” (no antecedent basis for either underlined “the”) in lines 3-6. There is insufficient antecedent basis for these limitations in the claim.
14 recites the limitation "the vessel wall" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the vessel wall" in line 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashiba (US 7,415,980 B2; hereinafter “Hashiba”).
Regarding claim 1, Hashiba discloses an inhaler (Fig. 1; col. 1, lines 5-8) comprising: 
at least one fine particle generating nozzle (two-fluid nozzle 12) for generating fine particles comprising a liquid substance to be sprayed by atomizing the liquid substance to be sprayed with gas (Fig. 1; col. 4, liens 16-26); 
at least one separating vessel (separating vessel 10) for separating the fine particles generated by the fine particle generating nozzle (Fig. 1; col. 4); and 
at least one discharging section (delivery section 28) for discharging superfine particles separated from the fine particles in the separating vessel (Fig. 1; col. 5, lines 3-6);  
a particle size setting means (particle size setting section 44a) for setting a particle size of the superfine particles to be discharged from the discharging section (Fig. 2; col. 6, lines 14-17); 
a particle size detecting means (particle size detecting section S1) for detecting a particle size of the superfine particles to be discharged from the discharging section (Fig. 2; col. 5, lines 58-60); and 
a first gas pressure control means (control device 42) for controlling the pressure of a gas to be fed to the fine particle generating nozzle such that the particle size of the superfine particles detected by the particle size detecting means is equal to the particle size of the superfine particles set by the particle size setting means (col. 5, lines 39-57 and col. 7, lines 28-40),
wherein the vessel wall (the vertical side wall) of the separating vessel has a gas introduction means (gas feeding pipe 18) for introducing gas from outside into the separating vessel (Fig. 1; col. 4, lines 33-37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hashiba in view of Ganan-Calvo (US 2005/0000512 A1; hereinafter “Ganan-Calvo”) and Neves et al. (US 2019/0076360 A1; hereinafter “Neves”).
Regarding claims 1-6, Hashiba discloses an inhaler (Fig. 1; col. 1, lines 5-8) comprising: 
at least one fine particle generating nozzle (two-fluid nozzle 12) for generating fine particles comprising a liquid substance to be sprayed by atomizing the liquid substance to be sprayed with gas (Fig. 1; col. 4, liens 16-26); 
at least one separating vessel (separating vessel 10) for separating the fine particles generated by the fine particle generating nozzle (Fig. 1; col. 4); and 
at least one discharging section (delivery section 28) for discharging superfine particles separated from the fine particles in the separating vessel (Fig. 1; col. 5, lines 3-6);  
a particle size setting means (particle size setting section 44a) for setting a particle size of the superfine particles to be discharged from the discharging section (Fig. 2; col. 6, lines 14-17); 
a particle size detecting means (particle size detecting section S1) for detecting a particle size of the superfine particles to be discharged from the discharging section (Fig. 2; col. 5, lines 58-60); and 
a first gas pressure control means (control device 42) for controlling the pressure of a gas to be fed to the fine particle generating nozzle such that the particle size of the superfine particles detected by the particle size detecting means is equal to the particle size of the superfine particles set by the particle size setting means (col. 5, lines 39-57 and col. 7, lines 28-40),
wherein 
the fine particle generating nozzle comprises 
a first injection outlet (liquid medicine ejection port) to inject the first liquid substance to be sprayed into the separating vessel (col. 4, lines 20-26),  
a gas injection outlet (gas ejection port) to inject the gas into the separating vessel (col. 4, lines 20-26). 
Hashiba is silent regarding the fine particle comprising a second liquid substance to be sprayed by atomizing the second liquid substance with gas and the nozzle comprising a second injection outlet to inject the second liquid substance to be sprayed into the separating vessel,
where the gas injection outlet is arranged around the first injection outlet and the second injection outlet such that the fine particle generating nozzle is capable of generating a fine particle having a core-shell structure in which the core comprises first liquid substance to be sprayed and the shell comprises the second liquid substance to be sprayed, i.e. wherein the fine particle generating nozzle comprises the structure of instant claims 2-6.
However, Ganan-Calvo demonstrates that it was known in the inhaler art before the effective filing date of the claimed invention for an inhaler nozzle (Fig. 2) to generate a fine particle (paras [0064], [0125], [140]) having a core-shell structure (a spherical particle of one substance coated by another substance) (para [0122]) in which the core comprises a first liquid substance to be sprayed (first fluid) and the shell comprises a second liquid substance to be sprayed (second fluid) (Fig. 2; paras [0106] and [0122]), and Neves demonstrates that it was known in the inhalation therapy art before the effective filing date of the claimed invention to utilize a nozzle (three fluid nozzle 130) (Figs. 3-4) for creating core-shell structures wherein the fine particle (para [0006]) generating nozzle comprises 
a nozzle body (comprising inner most flow path 170 and middle flow path 180) having a first injection outlet (second outlet 174) and a second injection outlet (third outlet 184) (Figs. 3-4, para [0058]), and 
a nozzle cover (the wall/cover around/defining outermost flow path 160) to form a gap (outermost flow path 160) around the nozzle body (Figs. 3-4), 
where 
the gap connects to the gas injection outlet (first outlet 164) and a source of gas (atomizing gas feed 122), and the gas injection outlet is arranged around the first injection outlet and the second injection outlet and thus capable of injecting the gas around the first injection outlet and the second injection outlet (Figs. 3-4; paras [0058] and [0060]),
wherein the gas injection outlet is in the shape of a circle (Figs. 3-4),
wherein the second injection outlet is arranged around the first injection outlet (Figs. 3-4),  
wherein the second injection outlet is in the shape of a circle (Figs. 3-4), and
wherein the first injection outlet is arranged in the second injection outlet (Figs. 3-4).  
Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify Hashiba to include a three fluid nozzle with the instantly claimed structure (rather than a two fluid nozzle) as taught by Ganan-Calvo and Neves, in order to provide the predictable result of an inhaler suited to delivering coated aerosol particles, so as to predictably obtain a sustained release effect, mask flavors, protect the stability of the inner drug, and/or avoid limitations of optimum solubilization (Ganan-Calvo para [0122]; Neves paras [0031-36]).
Regarding claim 8, Hashiba in view of Ganan-Calvo and Neves teaches the inhaler according to Claim 1, wherein Hashiba further discloses a collecting section (comprising process recovering device 29) for collecting the superfine particle which is not inhaled at the discharging section (col. 8, lines 33-36).  
 inhaler according to Claim 1, wherein Hashiba further discloses: 
a particle amount setting means (particle quantity setting section 44b) for setting the amount of superfine particles to be discharged from the discharging section (col. 6, lines 1-3);
a particle amount detecting means (particle quantity detecting section S2) for detecting the amount of superfine particles to be discharged from the discharging section (col. 5, lines 58-62); 
a liquid substance amount controlling means (control device 42) for controlling the amount of the first liquid substance to be sprayed and/or the amount of the second liquid substance to be sprayed such that the amount of the superfine particles detected by the particle amount detecting means is equal to the amount of superfine particles set by the particle amount setting means (col. 5, lines 39-57 and col. 7, lines 28-40).  
Regarding claim 10, Hashiba in view of Ganan-Calvo and Neves teaches the inhaler according to Claim 1, wherein Hashiba further discloses: 
a secondary gas feeding means (comprising secondary gas feeding pipe 18)  for feeding a secondary gas for elevating the fine particles in the separating vessel (Fig. 1; col. 4, lines 33-38); and  
a second gas pressure control means for controlling the pressure of the secondary gas to be fed by the secondary gas feeding means such that the particle size of the superfine particles detected by the particle size detecting means is equal to the particle size of the superfine particles set by the particle size setting means (col. 5, lines 39-57 and col. 7, lines 28-40).  
Regarding claim 11, Hashiba in view of Ganan-Calvo and Neves teaches the inhaler according to Claim 1, wherein Hashiba further discloses wherein the separating vessel comprises: 
a flow rectifying member (flow straightening cone 14) for guiding the fine particles generated by the fine particle generating nozzle to a lower part of the separating vessel (Fig. 1; col. 4, lines 26-30); and 
at least one fine particle sorting plate (fine particle separating plates 20, 22, 24) for controlling floating up of the fine particles guided to the lower part of the separating vessel by the flow rectifying member and for sorting the fine particles (col. 4, lines 38-43).  
Regarding claim 12, Hashiba in view of Ganan-Calvo and Neves teaches the inhaler according to Claim 11, wherein Hashiba further discloses wherein a plurality of fine particle sorting plates (fine particle separating plates 20, 22, 24) each of which is provided with a plurality of fine particle passing holes (fine particle passing holes 20b, 22b, 24b) through which fine particles pass are disposed inside the separating vessel (Figs. 1 and 3-5), and the size of the fine particle passing holes provided at the fine particle sorting plate positioned at the lower side is larger than the size of the fine particle passing holes provided at the fine particle sorting plate positioned at the upper side (Figs. 1 and 3-5; col. 4, lines 55-63).  
Regarding claim 13, Hashiba in view of Ganan-Calvo and Neves teaches the inhaler according to Claim 1, wherein Hashiba further discloses: 
an electrical charge supplying means (power device 40) for supplying electrical charges to the superfine particles to be discharged from the discharging section (col. 5, lines 30-38); and 
an electrical charge quantity control means (control device 42) for controlling the quantity of electrical charges to be supplied to the superfine particles by the electrical charge supplying means (col. 5, lines 39-57 and col. 7, lines 28-40).  
Regarding claim 14, Hashiba in view of Ganan-Calvo and Neves teaches the inhaler according to Claim 1, wherein Hashiba further discloses wherein the vessel wall (the vertical side wall) of the separating vessel has a gas introduction means (gas feeding pipe 18) for introducing gas from outside into the separating vessel (Fig. 1; col. 4, lines 33-37).

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hashiba in view of Ganan-Calvo and Neves as applied to claim 1 above, and further in view of Bono et al. (US 9,566,399 B1; hereinafter “Bono”).
Regarding claim 7, Hashiba in view of Ganan-Calvo and Neves teaches the inhaler according to Claim 1, but Hashiba in view of Ganan-Calvo and Neves is silent regarding wherein the first liquid substance to be sprayed and/or the second liquid substance to be sprayed comprise(s) a liposome. However, Bono demonstrates that it was well known in the inhalation therapy art before the effective filing date of the claimed invention for an aerosolized inhalation therapy liquid to comprise a liposome (col. 6, lines 20-23). Therefore, it would have been obvious to an .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references regarding additional air flows within spray vessels: Nakamura (US 2012/0279498 A1 and US 2011/0247610 A1); McMahon et al. (US 5,503,139); Okuda et al. (US 2009/0173670 A1); Inoue (US 6,659,370 B1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785